Citation Nr: 1241796	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-23 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for claimed left hand disorder.

2. Entitlement to service connection for claimed right hand disorder.

3. Whether new and material evidence has been received to reopen the claim of service connection for left wrist condition.

4. Entitlement to service connection for a left wrist condition.

5. Whether new and material evidence has been received to reopen the claim of service connection for right wrist condition.

6. Entitlement to service connection for right wrist condition.

7. Whether new and material evidence has been received to reopen the claim of service connection for a left elbow disorder.

8. Entitlement to service connection for a left elbow disorder.

9. Whether new and material evidence has been received to reopen the claim of service connection for a right elbow disorder.

10. Entitlement to service connection for a right elbow disorder.

11. Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder condition.

12. Entitlement to service connection for a left shoulder condition.

13. Whether new and material evidence has been received to reopen the claim of service connection for a right shoulder condition.

14. Entitlement to service connection for a right shoulder condition.

15. Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

16. Entitlement to service connection for hypertension, to  include on a direct basis. as due to the exposure to Agent Orange, and as secondary to the service-connected PTSD.

17. Entitlement to a rating in excess of 20 percent for the service-connected cervical spine disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.  Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971, from March 1973 to February 1979, and from October 1984 to February 1985.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the RO.

Although the RO has reopened the claims of service connection for left and right wrist, left and right elbow, left and right shoulder disabilities, as well as the claim of service connection for hypertension and denied the claims on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  

That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issues have been characterized as noted on the title page of this document.

The reopened claims of service connection for left and right hand, left and right wrist, left and right elbow, and left and right shoulder disabilities and hypertension, and the claim for a rating in excess of 20 percent for the service-connected cervical spine disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Since the RO's August 1996 unappealed denial of the Veteran's claims of service connection for left and right wrist, left and right elbow, left and right shoulder disabilities, VA clinicians have provided ongoing assessments of the Veteran having osteoarthritis, apparently corresponding to the Veteran's complaints of chronic pain in these areas of the body.

2. The Veteran has provided lay statements as to trauma sustained to his wrists, elbows and shoulders during combat in Vietnam; in this context, the newly received evidence of assessments of osteoarthritis at VA treatment raises a reasonable possibility of substantiating the Veteran's claims.

3. Since the RO's January 1986 unappealed denial of the Veteran's claim of service connection for hypertension based on the lack of a current diagnosis, VA clinicians have provided assessments of the Veteran having hypertension.

4. Service treatment records include a July 1971 service discharge examination blood pressure measured as 128/104, with a finding of probable labile hypertension; a reading of 138/96 in June 1984; and at a February 1985 service discharge examination, blood pressure readings of 128/110 sitting, and 120/105 recumbent.  In this context, the newly received evidence of assessments of hypertension at VA treatment raises a reasonable possibility of substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1. As the evidence received since the August 1996 RO rating decision that denied service connection for left wrist disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A.  §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156 (2012).

2. As the evidence received since the August 1996 RO rating decision that denied service connection for right wrist disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A.  §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156 (2012).

3. As the evidence received since the August 1996 RO rating decision that denied service connection for left elbow disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A.  §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156 (2012).

4. As the evidence received since the August 1996 RO rating decision that denied service connection for right elbow disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A.  §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156 (2012).

5. As the evidence received since the August 1996 RO rating decision that denied service connection for left shoulder disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A.  §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156 (2012).

6. As the evidence received since the August 1996 RO rating decision that denied service connection for right shoulder disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A.  §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156 (2012).

7. As the evidence received since the January 1986 RO rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A.  §§ 5108, 7105 (West 2002); 38 C.F.R.  § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.  L.  No.  106-475, 114 Stat.  2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A.  §§ 5102, 5103 (West 2002); 38 C.F.R.  § 3.159(b).  

Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R.  § 3.159(c).  

In the present case, the Board reopens the claims for service connection for disabilities of the wrists, elbows, and shoulders, and for service connection for hypertension.  

Under these circumstances, there is no prejudice to the appellant in adjudicating the applications to reopen without further discussion of VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include arthritis and hypertension, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

38 U.S.C.A. § 1154(b) provides that in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.  See also, 38 C.F.R. § 3.304(d).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim. Evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 


Claims Reopened

I. Hypertension

At the Veteran's April 1967 service enlistment examination, his blood pressure was measured as 120/80.

At a July 1971 service discharge examination, blood pressure was measured as 128/104.  The examining clinician rendered an impression of "prob. labile hypertension."

At a January 1973 enlistment examination, blood pressure was measured as 136/82.

At a January 1975 reenlistment examination, blood pressure was measured as 110/90.

At a December 1979 annual examination, blood pressure was measured as 136/98.

At a November 1982 service reenlistment examination, blood pressure was measured as 118/80.

At a June 1984 annual examination, blood pressure was measured as 138/96.

At a February 1985 service discharge examination, blood pressure was measured as 128/110 sitting, and 120/105 recumbent.

In January 1986, the RO denied service connection for hypertension, on the basis that a November 1985 VA examiner was unable to ascertain any hypertension.  At the November 1985 VA examination, blood pressure was measured as 128/82, 134/86, and 132/88.  The RO provided the Veteran notice of this decision in a letter dated in February 1986.

In February 1986, the Veteran submitted a notice of disagreement with the RO's denial of service connection for psychiatric disability (service connection for psychiatric disability was granted in July 1988), but did not submit a notice of disagreement with the denial of service connection for hypertension.

Because a notice of disagreement with the denial of service connection for hypertension was not received within one year of the February 1986 RO notice letter, that decision became final.  See 38 U.S.C.A.  § 7105.

At a VA examination in June 1996, blood pressure was measured as 140/108 sitting, 136/98 recumbent, and 138/102 standing.  

The Veteran has consistently been diagnosed as having hypertension during the pendency of the current June 2006 petition to reopen his claim.  Blood pressure at VA treatment in April 2005, over a year prior to the June 2006 petition to reopen, was measured as 131/85, and the Veteran was being treated for and carried a diagnosis of hypertension at that time.

The current diagnoses of hypertension are new and material evidence, since the last final denial was based on the lack of a current diagnosis of hypertension.  

The current diagnoses of hypertension raise a reasonable possibility of substantiating the Veteran's claim, given the relatively high blood pressure readings at points during active service and the diagnosis at discharge from one period of service of probable labile hypertension.

Accordingly, the Board finds that new and material evidence has been received, and reopening of the claim of service connection for hypertension is warranted.


II. Arthritis of the Wrists, Elbows and Shoulders

In an August 1996 RO rating decision, the RO denied the Veteran's claims of service connection for arthritis of the wrists, elbows and shoulders, on the basis that no current arthritis of the wrists, elbows and shoulders was shown by the record.

The Veteran did not submit a notice of disagreement within one year of notice of the August 1996 RO rating decision.  As a result, that decision became final.  See 38 U.S.C.A. § 7105.

In the VA treatment records dated from April 2005 forward, the Veteran carries a diagnosis of osteoarthritis.  This diagnosis is often made at visits where the Veteran complains of pains in his neck and upper extremities.  

For example, at treatment in March 2006 the Veteran was noted to have "no complaints except various oa [i.e., osteoarthritis] aches-knees, neck, hands-said w/u in past-oa, not ra-using ibf 800..."  In May 2006 the Veteran complained of "arthritis pain at 8/10 and pain medication upsetting stomach."  

In September 2006 the Veteran sought treatment for "arthritis that is not getting better."  In August 2007 the Veteran complained of arthritis of the knees, neck and hands, and was diagnosed as having "oa-chronic pain."  In April 2008 the Veteran was followed for pain in the left shoulder.  

In July 2009 the Veteran was treated for multiple joint pains and neck pain.  In September 2010 the Veteran described his right arm as being swollen about 1.5 times its normal size when he woke up and also arthralgias, including tennis elbow.

The Board finds the recurring diagnoses of osteoarthritis in the VA treatment records to be new evidence in light of the fact that his claim was denied in August 1996 on the basis of a lack of a current diagnosis of arthritis.

In addition, the Veteran has described incidents of combat during which he sustained trauma to his upper extremities.  

In correspondence received in July 2009, the Veteran wrote that, one night in Vietnam while being under attack, he jumped into a foxhole and sprained his wrists.  He also described having to beat an ammunition box open with his hands because it was stuck.  He additionally described falling off of the top of an armored personnel carrier and landing on his shoulders from about twelve feet.  His descriptions of these combat-related traumas are presumed credible.  See 38 U.S.C.A. § 1154(b).  

The Veteran's awards and decorations include the Combat Action Ribbon.  His military occupations specialty includes that of Field Artilleryman.  He is shown to have participated in combat in Vietnam.

The incidents of injury described by the Veteran are consistent with the circumstances and hardships of his combat service.  38 U.S.C.A. § 1154(b).  Accordingly, they are presumed to have occurred, absent clear and convincing evidence to the contrary.  Id.

In light of the presumption of the described injuries to the upper extremities having occurred during combat, the newly received current diagnoses of osteoarthritis raise a reasonable possibility of substantiating the Veteran's claims.  Accordingly reopening of the claims for service connection for arthritis of the wrists, elbows and shoulders is warranted.


ORDER

New and material evidence having been received, the claim for service connection for left wrist disorder is reopened subject to further action as discussed hereinbleow.  

New and material evidence having been received, the claim for service connection for right wrist disorder is reopened subject to further action as discussed hereinbleow.  
.  
New and material evidence having been received, the claim for service connection for left elbow condition is reopened subject to further action as discussed hereinbleow.  
  
New and material evidence having been received, the claim for service connection for right elbow condition is reopened subject to further action as discussed hereinbleow.  
.  
New and material evidence having been received, the claim for service connection for left shoulder disorder is reopened subject to further action as discussed hereinbleow.  
.  

New and material evidence having been received, the claim for service connection for right shoulder disorder is reopened subject to further action as discussed hereinbleow.  
 
New and material evidence having been received, the claim for service connection for hypertension is reopened subject to further action as discussed hereinbleow.  
.  

REMAND

As discussed, the Veteran's claims of service connection for disability of the wrists, elbows, and shoulders, and for service connection for hypertension, have been reopened based on receipt of new and material evidence.  

In addition, the Veteran seeks service connection for disability of the hands and a rating in excess of 20 percent for cervical spine disability.

The Veteran has described sustaining trauma to the upper extremities during his period of combat duty in the Republic of Vietnam.  

In correspondence received in July 2009, the Veteran wrote that, on one night in Vietnam, while being under attack he jumped into a foxhole and sprained his wrists.  He also described having to beat an ammunition box open with his hands because it was stuck.  He additionally described  falling off the top of an armored personnel carrier and landing on his shoulders from about twelve feet.  His descriptions of these combat-related traumas are presumed credible.  See 38 U.S.C.A. § 1154(b).  

The requirement under VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's disease or disorder began during service or is related to some incident of service is required in adjudicating the service connection claims on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

Additionally, as the Veteran's representative noted in a November 2012 Appellant's Brief, the most recent examination for the service-connected cervical spine disability was conducted in November 2006.  The VA treatment records suggest that there may have been a material change in the Veteran's level of disability since that time.  

A new VA examination is therefore required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

On remand, any additional relevant treatment records must be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to request that the Veteran identify all VA and non-VA health care providers who have treated him for hypertension or arthritis of the hands, wrists, elbows or shoulders, during the period from February 1985 to the present and for the service-connected cervical spine disability since June 2005.  

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought must include any potentially relevant records of VA treatment that have not been previously associated with the claims file.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  Once all available relevant medical records have been received, the RO should make arrangements with the appropriate VA medical facility to have the Veteran scheduled for a VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current hypertension that (i) began during service or within one year after discharge from service, (ii) is related to exposure to Agent Orange during service, (iii) is caused or chronically worsened by service-connected PTSD, or (iv) is caused or chronically worsened by service-connected coronary artery disease.

The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed, to include service treatment records showing a reading of 128/104 and an impression of probable labile hypertension in July 1971, a reading of 138/96 in June 1984, and at a February 1985 service discharge examination, blood pressure measured as 128/110 sitting, and 120/105 recumbent.

The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3. Once all available relevant medical records have been received, the RO should make arrangements with the appropriate VA medical facility to have the Veteran scheduled for a VA orthopedic or neurological examinations, as required, in order to provide responses to the questions posed below.  

The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.  

The examiner must provide a diagnosis for each disorder of the hands, wrists, elbows, and shoulders, found upon examination.

The examiner must be informed that  the Veteran has described incidents of combat during which he sustained trauma to his upper extremities.  In correspondence received in July 2009, the Veteran wrote that, on one night in Vietnam while being under attack, he jumped into a foxhole and sprained his wrists.  He also described having to beat an ammunition box open with his hands because it was stuck.  He additionally described  falling off the top of an armored personnel carrier and landing on his shoulders from about twelve feet.  His descriptions of these combat-related traumas are presumed credible.  

The examiner must take a complete history from the Veteran as to the nature and onset of his symptoms of hand, wrist, elbow and shoulder disabilities.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

For each diagnosed disability of the hands, wrists, elbows or shoulders, the examiner must provide an opinion as to whether any disability began during active service or is due to any injury or other incident of service.

If arthritis of the hands, wrists, elbows, or shoulders is diagnosed, the examiner must provide an opinion as to whether the arthritis began during service or within one year after discharge from service.

For each diagnosed disability of the hands, wrists, elbows or shoulders, the examiner must provide an opinion as to whether the disorder is caused or aggravated (chronically worsened) by service-connected cervical spine disability.

In evaluating the service-connected cervical spine disability,  the examiner should perform full range of motion studies of the cervical spine and comment on the functional limitations of the service-connected cervical spine disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  

To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the cervical spine.

The examiner should also note whether there is any ankylosis of the cervical spine, muscle spasm of the neck or abnormal curvature of the cervical spine.

If the Veteran has any neurological impairment referable to the cervical spine, the examiner should indicate the nerve distribution affected and the severity of the impairment.

The examiner must indicate whether the Veteran has intervertebral disc syndrome of the cervical spine, and if so, whether he experiences any incapacitating episodes of this disorder, and the number and duration of the incapacitating episodes over the course of a year.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner must to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4. After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them  a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp.  2012).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


